By the Court,

Nelson, Ch. J.
The practice at the circuit formerly was, when a cause was reached on the calendar and it was conceded by both parties that the trial would require the examination of a long account, to- make an order of reference; but not otherwise. The circuit judge no doubt has the right to make such order, if it be made to appear to him that the trial of the cause will require the examination of a long account; but both parties should be heard, or it should be shown that reasonable notice had been given to the party who does not appear, or to his counsel.
Motion granted.